                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JIMI ROSE,                                      :
      Plaintiff,                                :
                                                :
          v.                                    :      CIVIL ACTION NO. 19-CV-2483
                                                :
DEPARTMENT OF LABOR &                           :
INDUSTRY, EQUAL OPPORTUNITY                     :
OFFICE, et al.,                                 :
     Defendants.                                :

                                               ORDER

          AND NOW, this 29th day of July, 2019, upon consideration of Plaintiff Jimi Rose’s

Motion to Proceed In Forma Pauperis (ECF No. 3), his Complaint (ECF No. 1), and his Exhibits

(ECF No. 2), it is ORDERED that:

          1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

          2. The Complaint is DEEMED filed.

          3. The Clerk of Court shall TERMINATE Defendant Respondents’ Superior from the

docket.

          4. For the reasons stated in the Court’s Memorandum, Rose’s § 1981 claims, his claims

against the “Department of Labor & Industry, Equal Opportunity Office,” and his official

capacity claims for damages against the individual Defendants are DISMISSED with prejudice,

and his remaining claims are DISMISSED without prejudice with the exception of his First

Amendment claims against Mike Dopkin and Nancy Dischinat.

          5.   Rose is given thirty (30) days to file an amended complaint in the event he can

allege additional facts to amend the claims the Court dismissed without prejudice. Any amended

complaint shall identify all defendants in the caption of the amended complaint in addition to
identifying them in the body of the amended complaint, shall state the basis for Rose’s claims

against each defendant, and shall bear the title “Amended Complaint” and the caption 19-2483.

If Rose files an amended complaint, his amended complaint must be a complete document that

includes all of the bases for Rose’s claims, including claims that the Court has not yet dismissed

if he seeks to proceed on those claims. When drafting his amended complaint, Rose should be

mindful of the Court’s reasons for dismissing his claims as explained in the Court’s

Memorandum. Any Amended Complaint should not include claims that the Court dismissed

with prejudice. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.

       6.     If Rose does not file an amended complaint the Court will direct service of his

initial Complaint on Defendants Dopkin and Dischinat. Rose may also notify the Court that he

seeks to proceed on his First Amendment claim against these Defendants rather than file an

amended complaint. If he files such a notice, Rose is reminded to include the case number for

this case, 19-2483.

                                             BY THE COURT:


                                                        /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.
